Case 20-43597   Doc 1604-1   Filed 02/09/21 Entered 02/09/21 13:51:11   Exhibit 1
                                    Pg 1 of 7


                                   Exhibit 1

                 Second Administrative Expense Bar Date Notice
Case 20-43597         Doc 1604-1         Filed 02/09/21 Entered 02/09/21 13:51:11          Exhibit 1
                                                Pg 2 of 7


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

                                                 §       Chapter 11
In re:                                           §
                                                 §       Case No. 20-43597-399
BRIGGS & STRATTON                                §
CORPORATION, et al.,                             §       (Jointly Administered)
                                                 §
                Debtors.                         §


                   NOTICE OF DEADLINE REQUIRING FILING
            PROOFS OF CLAIM FOR ADMINISTRATIVE EXPENSE CLAIMS

TO ALL PERSONS AND ENTITIES WITH CLAMS AGAINST THE DEBTORS SET
FORTH BELOW:
         Name of Debtor                 Case Number      Tax Identification Number (Last Four Digits)
Briggs & Stratton Corporation              20-43597                         2330
Allmand Bros., Inc.                        20-43598                         4710
Briggs & Stratton International, Inc.      20-43599                         9957
Briggs & Stratton Tech, LLC                20-43600                         2102
Billy Goat Industries, Inc.                20-10575                         4442
               OTHER NAMES USED BY THE DEBTORS IN THE PAST 8 YEARS:
Briggs & Stratton Power Products Group, LLC
Briggs & Stratton Power Products, LLC
Briggs & Stratton Power Products Group
Attorneys for Plan Administrator            Attorneys for Plan Administrator
Robert E. Eggmann                           Julie Dyas Goldberg
Christopher J. Lawhorn                      HALPERIN BATTAGLIA BENZIJA, LLP
Thomas H. Riske                             40 Wall Street, 37th Floor
CARMODY MACDONALD P.C.                      New York, New York 10005
120 S. Central Avenue, Suite 1800           Telephone: (212) 765-9100
St. Louis, Missouri 63105                   Facsimile: (212) 765-0964
Telephone: (314) 854-8600
Facsimile: (314) 854-8660

                                Address of the Clerk of the Bankruptcy Court
                                       United States Bankruptcy Court
                                         Eastern District of Missouri
                                     111 South 10th Street, Fourth Floor
                                            St. Louis, MO 63102
                                              T: (314) 244-4500
                              Office Hours: 8:30 a.m.–4:30 p.m. Monday–Friday
    Case 20-43597         Doc 1604-1        Filed 02/09/21 Entered 02/09/21 13:51:11                    Exhibit 1
                                                   Pg 3 of 7


PLEASE TAKE NOTICE THAT:

    YOU ARE RECEIVING THIS NOTICE (“NOTICE”) BECAUSE YOU MAY HAVE A CLAIM AGAINST THE
    DEBTORS IN THE ABOVE-CAPTIONED CHAPTER 11 CASES. HOWEVER, THE FACT THAT YOU ARE
    RECEIVING THIS NOTICE DOES NOT MEAN THAT THE DEBTORS BELIEVE THAT YOU HAVE A
    CLAIM AGAINST THE DEBTORS OR THAT YOU ACTUALLY HAVE A CLAIM AGAINST THE
    DEBTORS. THEREFORE, YOU SHOULD READ THIS NOTICE CAREFULLY AND CONSULT AN
    ATTORNEY IF YOU HAVE ANY QUESTIONS, INCLUDING WHETHER YOU SHOULD FILE A PROOF
    OF CLAIM.

                  On July 20, 2020 (the “Petition Date”), Briggs & Stratton Corporation and certain
of its affiliates (collectively, the “Debtors”), filed voluntary cases under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Eastern District of Missouri (the “Bankruptcy Court”).

               On [●], 2021, the Bankruptcy Court, having jurisdiction over the chapter 11 cases
of the Debtors, entered an order (the “Second Administrative Bar Date Order”)1 establishing
certain dates by which certain parties holding administrative expense claims against the Debtors
must file proofs of claim.

                For your convenience, enclosed with this notice (the “Notice”) is an Administrative
Expense Claim Form. As used in this Notice, the term “entity” has the meaning given to it in
section 101(15) of the Bankruptcy Code, and includes all persons, estates, trusts, governmental
units, and Office of the United States Trustee. In addition, the terms “persons” and “Governmental
Units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively.

You may be a creditor of one or more of the Debtors. However, the fact that you have received this Notice does
not mean that the Debtors believe that you have a claim against the Debtors or that that you actually have claim
against the Debtors. You should not file an Administrative Expense Proof of Claim if you do not have a claim
against a Debtor. You should consult an attorney if you have any questions, including whether you should file
an Administrative Expense Proof of Claim.

If you have any questions relating to this Notice, you may contact the Debtors’ claims and noticing agent,
Kurtzman Carson Consultants, LLC (“KCC”), by telephone at (866) 544-7045 (U.S./Canada) or (781) 575-2084
(International) or by e-mail at http://www.kccllc.net/Briggs/inquiry.

NOTE: The staff of the Bankruptcy Clerk’s Office, the Office of the United States Trustee, and KCC cannot give
legal advice.
                                               THE BAR DATES

                    The Administrative Bar Date Order establishes:

                  i.        April 12, 2021 at 5:00 p.m. (Central Time) as the deadline (the “General
                            Administrative Expense Bar Date”) for each person or entity, other than
                            a Governmental Unit, that asserts entitlement to administrative priority
                            status under sections 503 (but excluding claims under section 503(b)(9))
                            and/or 507 of the Bankruptcy Code for claims that arose between October

1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Administrative
    Bar Date Order.
Case 20-43597        Doc 1604-1      Filed 02/09/21 Entered 02/09/21 13:51:11              Exhibit 1
                                            Pg 4 of 7


                       20, 2020 and January 6, 2021 (each, a “General Administrative Expense
                       Claim,” collectively, the “General Administrative Expense Claims”);
                       and

             ii.       April 12, 2021 at 5:00 p.m. (Central Time) as the deadline (the
                       “Governmental Administrative Expense Bar Date” and together with the
                       General Administrative Expense Bar Date, the “Administrative Expense
                       Bar Dates”) for each Governmental Unit that asserts entitlement to
                       administrative priority status under sections 503 and/or 507 of the
                       Bankruptcy Code for claims that arose between October 20, 2020 and
                       January 6, 2021 (each, a “Governmental Administrative Expense
                       Claim,” collectively, the “Governmental Administrative Expense
                       Claims” and together with the General Administrative Expense Claims, the
                       “Administrative Expense Claims”).

                Claimants should use reasonable best efforts to assign General Administrative
Expense Claims and Governmental Administrative Expense Claims to the appropriate dates as
listed on the Proof of Administrative Expense Claim Form, and the Plan Administrator (the “Plan
Administrator”) of the wind-down estates of the Debtors and claimant will work in good faith to
reconcile such claims to the appropriate date.

              WHO MUST FILE A PROOF OF ADMINISTRATIVE CLAIM

                Any party with a General Administrative Expense Claim or Governmental
Administrative Expense Claim that arose between October 20, 2020 and January 6, 2021, and such
claim is not one of the types of claims described below, whether such claims are not now fixed,
liquidated, or certain.

                As used in this Notice, the term “claim” means, as to or against the Debtors and in
accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right to an equitable
remedy for breach of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.

               Administrative Expense Claims include claims for workers’ compensation for
incidents occurring in the time period mentioned above.

                      PARTIES WHO DO NOT NEED TO FILE AN
                    ADMINISTRATIVE EXPENSE PROOF OF CLAIM

               Certain parties are not required to file an Administrative Expense Proof of Claim.
The Court may, however, enter one or more separate orders at a later time requiring creditors to
file Administrative Expense Proofs of Claim for some kinds of the following claims and setting
related deadlines. If the Court does enter such an order, you will receive notice of it. The following
entities holding claims that would otherwise be subject to the applicable Administrative Claims
Bar Date need not file Administrative Expense Proofs of Claim:
Case 20-43597       Doc 1604-1      Filed 02/09/21 Entered 02/09/21 13:51:11            Exhibit 1
                                           Pg 5 of 7


              a.      any person or entity that already has filed in proper form an Administrative
                      Expense Proof of Claim against the Debtors in the above-captioned chapter
                      11 cases, which claim sets forth with specificity the legal and factual basis
                      for the claim and includes supporting documentation upon which the
                      claimant relies to support the General Administrative Expense Claim or
                      Governmental Administrative Expense Claim in a form substantially
                      similar to the Administrative Expense Claim Form;

              b.      any holder of a General Administrative Expense Claim or Governmental
                      Administrative Expense Claim that has been allowed by order of this Court
                      entered on or before the applicable Administrative Expense Bar Date;

              c.      any person or entity whose General Administrative Expense Claim or any
                      Governmental Unit whose Governmental Administrative Expense Claim
                      has been paid in full by any of the Debtors;

              d.      any holder of a General Administrative Expense Claim or Governmental
                      Administrative Expense Claim for which specific deadlines previously have
                      been fixed by this Court;

              e.      any counterparty to an executory contract or unexpired lease of
                      nonresidential real property that was assumed and assigned to Bucephalus
                      Buyer, LLC, pursuant to the Order (I) Authorizing the Sale of the Asserts
                      and Equity Interests to the Purchaser Free and Clear of Liens, Claims,
                      Interests, and Encumbrances; (II) Authorizing the Assumption and
                      Assignment of Certain Executory Contracts and Unexpired Leases; and
                      (III) Granting Related Relief [Docket No. 898] (the “Sale Order”);

              f.      any person or entity whose General Administrative Expense Claim or any
                      Governmental Unit whose Governmental Administrative Expense Claim is
                      on account of any open purchase orders;

              g.      any person who was employed by any Debtor subsequent to the Petition
                      Date;

              h.      any professional retained by the Debtors or the Creditors’ Committee under
                      sections 327, 328, 363 or 1103 of the Bankruptcy Code and whose claim is
                      for services performed and reimbursements of expenses incurred in these
                      cases; and

              i.      the Office of the U.S. Trustee, including any requests for payment of
                      quarterly fees.

               This Notice may be sent to many persons and entities that have had some
relationship with or have done business with the Debtors but may not have an unpaid claim against
the Debtors. The fact that you have received this Notice does not mean that you have a General
Administrative Expense Claim, a Governmental Administrative Expense Claim, or any other type
Case 20-43597        Doc 1604-1      Filed 02/09/21 Entered 02/09/21 13:51:11             Exhibit 1
                                            Pg 6 of 7


of claim or that the Debtors or the Bankruptcy Court believe that you have a claim against the
Debtors.

                                        WHAT TO FILE

               The Plan Administrator is enclosing an Administrative Expense Claim Form for
use in these cases. Additional Administrative Expense Claim Forms may be obtained at the
website established by the Debtors’ Court-approved claims and noticing agent, KCC, located at
https://www.kccllc.net/Briggs.

                All Administrative Expense Claim Forms must be signed by the claimant or, if the
claimant is not an individual, by an authorized agent of the claimant. It must be written in English
and be denominated in United States currency (using the exchange rate, if applicable, as of the
Petition Date). You must set forth with specificity the legal and factual bases for your claim. You
also should attach to your completed Administrative Expense Claim Form any documents on
which the Administrative Expense Claim or Governmental Administrative Expense Claim is based
(if voluminous, attach a summary) or explanation as to why the documents are not available.

                Your Administrative Expense Claim Form must not contain complete social
security numbers or taxpayer identification numbers (only the last four (4) digits), a complete birth
date (only the year), the name of a minor (only the minor’s initials), or a financial account number
(only the last four (4) digits of such account number).

               Any holder of a General Administrative Expense Claim or a Governmental
Administrative Expense Claim against more than one Debtor must file a separate Administrative
Expense Proof of Claim with respect to each such Debtor. Any holder of a claim must identify on
its Administrative Expense Proof of Claim the specific Debtor against which its claim is asserted
and the case number of that Debtor’s bankruptcy case. A list of the Debtors and their respective
case numbers is set forth above on the first page of this Notice.

                                WHEN AND WHERE TO FILE

                Except as provided for herein, all Administrative Expense Proofs of Claim must be
filed so as to be received on or before April 12, 2021 at 5:00 p.m. (Central Time) for General
Administrative Expense Claims and on or before April 12, 2021 at 5:00 p.m. (Central Time) for
Governmental Administrative Expense Claims as follows:

IF BY FIRST CLASS MAIL OR OVERNIGHT DELIVERY:

       Clerk of the Bankruptcy Court
       Eastern District of Missouri
       111 S. 10th St., 4th Floor
       St. Louis, MO 63102

IF BY FIRST CLASS MAIL, OVERNIGHT DELIVERY, OR BY HAND:

       Briggs Claims Processing Center
       c/o KCC
Case 20-43597          Doc 1604-1       Filed 02/09/21 Entered 02/09/21 13:51:11                  Exhibit 1
                                               Pg 7 of 7


        222 N. Pacific Coast Highway, Suite 300
        El Segundo, CA 90245

IF ELECTRONICALLY:

        By using the CM/ECF system on the Court’s website at https://ecf.moeb.uscourts.gov/cgi-
bin/login.pl or via the Electronic Proof of Claim (ePOC) Program on the Court’s website at
https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-filing.

        CONSEQUENCES OF FAILURE TO FILE AN ADMINISTRATIVE
   EXPENSE PROOF OF CLAIM BY THE ADMINISTRATIVE CLAIMS BAR DATE

     ANY HOLDER OF A GENERAL ADMINISTRATIVE EXPENSE CLAIM OR
GOVERNMENTAL ADMINISTRATIVE EXPENSE CLAIM THAT IS NOT EXEMPTED
FROM THE REQUIREMENTS OF THE ADMINISTRATIVE EXPENSE BAR DATE
ORDER, AS SET FORTH ABOVE, AND THAT FAILS TO TIMELY FILE AN
ADMINISTRATIVE EXPENSE PROOF OF CLAIM IN THE APPROPRIATE FORM
SHALL NOT BE TREATED AS AN ADMINISTRATIVE CREDITOR WITH RESPECT
TO SUCH CLAIM FOR THE PURPOSE OF PARTICIPATING IN ANY DISTRIBUTION
IN THE DEBTORS’ CASES ON ACCOUNT OF SUCH CLAIM.

       A holder of a potential General Administrative Expense Claim or Governmental
Administrative Expense Claim against the Debtors should consult an attorney regarding any
matters not covered by this Notice, such as whether the holder should file an Administrative
Expense Proof of Claim.

                                    RESERVATION OF RIGHTS

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Plan Administrator’s right to: (a) dispute, or assert offsets or defenses against, any filed claim or
any claim listed or reflected in the Schedules as to the nature, amount, liability, or classification
thereof; (b) subsequently designate any scheduled claim as disputed, contingent, or unliquidated;
and (c) otherwise amend or supplement the Schedules.

 If you require additional information regarding the filing of a proof of claim, you may contact the Debtors’
 Claims and Noticing Agent, KCC, by telephone at (866) 544-7045 (U.S./Canada) or (781) 575-2084
 (International) or by e-mail at http://www.kccllc.net/Briggs/inquiry.

 THIS NOTICE MAY BE SENT TO MANY PERSONS THAT HAVE HAD SOME RELATIONSHIP WITH OR
 HAVE DONE BUSINESS WITH THE DEBTORS BUT MAY NOT HAVE AN UNPAID CLAIM AGAINST
 THE DEBTORS. THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN THAT THE
 DEBTORS BELIEVE THAT YOU HAVE A CLAIM AGAINST THE DEBTORS OR THAT YOU ACTUALLY
 HAVE A CLAIM AGAINST THE DEBTORS. YOU SHOULD NOT FILE AN ADMINISTRATIVE EXPENSE
 PROOF OF CLAIM IF YOU DO NOT HAVE A GENERAL ADMINISTRATIVE EXPENSE CLAIM OR
 GOVERNMENTAL ADMINISTRATIVE EXPENSE CLAIM AGAINST ANY OF THE DEBTORS. YOU
 SHOULD CONSULT AN ATTORNEY IF YOU HAVE ANY QUESTIONS, INCLUDING WHETHER YOU
 SHOULD FILE AN ADMINISTRATIVE EXPENSE PROOF OF CLAIM.
